COXE, Circuit Judge.
Judge Hazel found the following facts: First: That the petitioners are Chinese laborers. Second: That they were accorded a fair hearing by the immigration inspector. Third: That the warrant of deportation was regular and in proper form.
He found as conclusions of law: First: That the petitioners were accused of being unlawfully in the United States in violation of sections 6 and 7 of the Chinese Exclusion Act (Comp. St. 1916, §§ 4320, 4321) and not of the Immigration Act, but that this statement in the warrant did not vitiate the proceedings. Second: That the Acting Secretary of Labor had full power and authority under section 21 of the Immigration Act to determine the right of the petitioners to remain in this country.
[1] The questions of law involved in the present appeal were set at rest by the Supreme Court in United States v. Wong You, 223 U. S. 67, 32 Sup. Ct. 195, 56 L. Ed. 354. Mr. justice Holmes, who delivered the opinion of the court, says:
“By tlie language of the act any alien that enters the country unlawfully may be summarily deported by order of the ¡Secretary of Commerce and Labor a.t any time within three years. It seems to us unwarranted to except the Chinese from this liability because there is an earlier more cumbrous proceeding which this partially overlops. The existence of the earlier laws only indicates the special solicitude of the government to limit the entrance of Chinese.”
[2] We think, therefore, that there can be no doubt that the Immigration Act is applicable to the present case. It provides as plainly as possible that the alien, pursuant to the provisions of the act shall be deported to the country whence he came. Act Feb. 20, 1907, 34 Stat. at Large, § 20, p. 904.
Section 21 provides that the alien “shall be taken into custody and returned to the country whence he came.” Nothing can be plainer than the twice asserted provision that the alien shall be sent back to the country “whence he came.” There is not a particle of direct evidence that these parties came from China, there is evidence that they came to this country from Canada. We have recently had occasion to consider this question in U. S. v. Sisson, 206 Fed. 450, 124 C. C. A. 356; and U. S. ex rel. Haum Pon v. Sisson, 230 Fed. 974, 145 C. C. A. 168, and reached the conclusion that the country from which the Chinese person comes is the country from which he conies to this country. The fact that he was born in China does not make China the country from which he came to the United States. He may have lived for years in Canada, Mexico, Cuba or any of the South American republics, in which event he should be sent back to the country from which he came, which does not necessarily mean China and may mean any country in the world from which he came to the United States.
*630The order dismissing the writ should be- reversed and the relators ordered to be returned to Canada.